DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant states their purpose for changing claim 1's transition phrase from "comprising" to "consisting" is to preclude "a charge generation layer" (Remarks 8, filed 10/06/2021: "Since amended claim 1 now excludes a charge generation layer . . . ."). In other words, applicant's use of "consisting," now, is equivalent to a negative limitation.
	To have support for this negative limitation (i.e., transition phrase "consisting" purposed for excluding "a charge generation layer" from an OLED), applicant must have basis in their originally filed disclosure for excluding an OLED's charge generation layer. see MPEP 2173.05(i). Proper basis may be established, "when the specification describes a reason to exclude the relevant limitation" or properly describing alternative features. Santarus, Inc. v. Par Pharma., Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012). Stated another way, applicant's disclosure must provide distinction in their disclosure that reasonably conveys a reason to exclude; however, an applicant may not "arbitrarily dissect its invention by amending the claims in order to avoid the prior art." Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1356-57 (Fed. Cir. 2015).
	Here, during prosecution, applicant amended their claimed invention on 6/03/20121, after the Non-Final Office Action mailed 3/03/2021, to recite "the diode further comprises a charge generation layer interposed between the first light emitting stack and the second light emitting stack." As required by MPEP 2163(II)(A) (“With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.”), applicant pointed to Figure 2 as support for their amendment (Remarks 5 filed 6/03/2021).

    PNG
    media_image1.png
    208
    361
    media_image1.png
    Greyscale

Although Figure 2 does not show a “charge generation layer,” applicant’s Remarks pointing to only Figure 2 as support for amendments to claim 1 including “a charge generation layer” clearly indicates for the Record that Figure 2’s “exemplary embodiment” does not reflect any distinction or reason to exclude a “charge generation layer” from an OLED.
	Now, applicant asserts the recent amendment to exclude a charge generation layer is supported by Figure 3, which is described as “another exemplary embodiment” (Spec. 3:10–11).

    PNG
    media_image2.png
    317
    375
    media_image2.png
    Greyscale

Although Figure 3 does not show a “charge generation layer,” Figure 3 is similar to Figure 2, which applicant previously indicated as support for an OLED having a charge generation layer, which means applicant does not intend for a charge generation layer to be excluded from the embodiment of Figure 3 for the same reasons they did not intent for a charge generation layer to be excluded from the embodiment of Figure 2. To be sure, further support of this is found in Applicant’s originally filed disclosure, Specification page 9, lines 14–15, which explains in the Description of Figure 3, “Details of the layers stacked in the organic light emitting diode 200 according to this embodiment are the same as those described for the above embodiment and so a detailed description thereof will be omitted.” The “[above-described] embodiment” refers to the embodiment of Figure 2, which applicant unequivocally stated on the Record is a disclosure to an OLED having a charge generation layer. In other words, applicant made the Record clear that the embodiment for Figure 2 and for Figure 3 includes a charge generation layer, and neither embodiment for Figure 3 nor embodiment for Figure 2 has distinction or reason to exclude a charge generation layer. Applicant has yet to reconcile this discrepancy of positions taken during prosecution, or explain any distinction or reason to exclude a charge generation layer from the embodiment for Figure 3, but not the embodiment for Figure 2.
Applicant also asserts the amendment to exclude a charge generation layer is supported by their Paragraphs 51-53 and 59 (of their PGPub), which correspond to their originally filed Specification page 7, line 26–page 8, line 10 and page 9, lines 9–16. These portions of applicant’s originally filed Specification do not indicate any distinction or reason to exclude a charge generation layer from an OLED. 
	Furthermore, applicant has clearly asserted their status as their own lexicographer for prepositions. MPEP 2111.01(IV). Applicant explains in their originally filed disclosure, “It will be understood that, when an element such as a layer, film, region or substrate is referred to as being placed ‘above’/’below’ or ‘on’/’under’ another element, it can be directly placed on the other element, or intervening layer(s) may also be present,” (Spec. 4: 1–3). Applicant further states more clearly what they mean, “When an element or layer is referred to as being ‘on,’ ‘connected to,’ or ‘coupled to’ another element or layer, it may be directly on, connected to or coupled to the other element or layer or intervening elements or layers may be present,” (Spec. 4:10–13). Applicant further clarifies, as their own lexicographer for the use or non-use of the term “directly,” “However, when an element or layer is referred to as being ‘directly on,’ ‘directly connected to,’ or ‘directly coupled to’ another element or layer, there are no intervening elements or layers present.” In other words, applicant informs us that their Specification’s description is always includes intervening element(s) or layers when they do not modify prepositions with the term “directly,” and only exclude intervening elements or layers when applicant modifies prepositions with the term “directly.”
Applicant’s description indicates intervening elements are always included in their description of Figure 3, which they assert as support for claim 1, and because claim 1 uses the preposition “on” as opposed to the modified preposition “directly on.” Thus, contrary to the Remarks filed, applicant’s amendment to attempt to close claim 1 using the term “consisting” is not supported by their disclosure because the disclosure suggests an open-ended nature, based upon the Specification’s lexicon that controls the meaning of limitations in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the recent amendment to change claim 1’s transition phrase from “comprising” to “consisting” was for the purpose of excluding an OLED’s charge generation layer. In addition to not having support, as discussed above, the claim is conflicts with what is described in applicant’s originally filed disclosure. MPEP 2173.02(II) instructs examiners that definiteness is determined, not in a vacuum, but in light of:
(A) The content of the particular application disclosure;
(B) The teachings of the prior art; and 
(C) The claim interpretation that would be given by one possessing the ordinary level of skill in the pertinent art at the time the invention was made.
Furthermore, applicant has clearly asserted their status as their own lexicographer for prepositions. MPEP 2111.01(IV). Applicant explains in their originally filed disclosure, “It will be understood that, when an element such as a layer, film, region or substrate is referred to as being placed ‘above’/’below’ or ‘on’/’under’ another element, it can be directly placed on the other element, or intervening layer(s) may also be present,” (Spec. 4: 1–3). Applicant further states more clearly what they mean, “When an element or layer is referred to as being ‘on,’ ‘connected to,’ or ‘coupled to’ another element or layer, it may be directly on, connected to or coupled to the other element or layer or intervening elements or layers may be present,” (Spec. 4:10–13). Applicant further clarifies, as their own lexicographer for the use or non-use of the term “directly,” “However, when an element or layer is referred to as being ‘directly on,’ ‘directly connected to,’ or ‘directly coupled to’ another element or layer, there are no intervening elements or layers present.” In other words, applicant informs us that their Specification’s description is always includes intervening element(s) or layers when they do not modify prepositions with the term “directly,” and only exclude intervening elements or layers when applicant modifies prepositions with the term “directly.”
Applicant’s description indicates intervening elements are always included in their description of Figure 3, which they assert as support for claim 1, and because claim 1 uses the preposition “on” as opposed to the modified preposition “directly on.” Thus, contrary to the Remarks filed, applicant’s amendment to attempt to close claim 1 using the term “consisting” is not supported by their disclosure because the disclosure suggests an open-ended nature, based upon the Specification’s lexicon that controls the meaning of limitations in the claims.
All of claim 1’s elements are recited as “on” each other using equivalents (e.g., “disposed on,” “stacked on,” “in contact with”) without being modified by the term “directly,” as defined in their originally filed disclosure. In other words, although applicant attempts to use “consisting” in their preamble, applicant’s use of “on” without the word “directly,” when properly interpreting in light of their Specification, means there are intervening elements in claim 1. Having intervening elements in claim 1, as proper claim interpretation requires, however, conflicts with applicant’s use of “consisting” to close the claim to only the elements recited to thereby exclude a “charge generation layer” as they indicated in their Remarks.
MPEP 2173.06 instructs examiners to practice compact prosecution, “Thus, when the examiner determines that a claim term or phrase renders the claim indefinite, the examiner should make a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as well as a rejection(s) in view of the prior art under 35 U.S.C. 102  or 103  that renders the prior art applicable based on the examiner’s interpretation of the claim.” For purposes of compact prosecution, because applicant does not have support for excluding the charge generation layer and thus lacks support for closing claim 1 with “consisting,” the term “consisting” is interpreted as “comprising”, which is the appropriate view of the prior art that renders the prior art applicable.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8. Claim 8 recites the limitation "the additional light emitting stack" in the claim language.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/ § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3, 8, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (U.S. 2014/0061601).
Regarding claim 1. An organic light emitting diode (FIG. 1) comprising:
a first electrode (FIG. 1, item 120);
a light emitting stack (FIG. 1, item 130 and 150) disposed on the first electrode (FIG. 1, item 120); and
a second electrode (FIG. 1, item 160) disposed on the light emitting stack (FIG. 1, item 130, 150),
wherein the light emitting stack (FIG. 1, item 130 and 150) comprises a hole injection layer (FIG. 1, item 131) a hole transport layer (FIG. 1, item 132) and a blue light emitting layer (FIG. 1, items 133; [0020], i.e. first light emitting layer 133 for emitting blue light), an electron transport layer (FIG. 1, item 134/154), and an electron injection layer (FIG. 1, item 155) sequentially stacked (FIG. 1) on the first electrode (FIG. 1, item 120),
the hole transport layer (FIG. 1, item 132) is in contact with the blue light emitting layer (FIG. 1, item 133),
	the blue light emitting layer (FIG. 1, item 133) comprises a blue host material ([0022], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host) and a blue fluorescent dopant material ([0022], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host), and the hole transport layer (FIG. 1, item 132) comprising a hole transport layer material ([0025], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA)),
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a higher LUMO (Lowest Unoccupied Molecular Orbital) energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a higher HOMO (Highest Occupied Molecular Orbital) energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
(As disclosed in [0047]-[0049] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above),
the hole transport layer material ([0025], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA)),has a higher HOMO energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));
(as disclosed in [0046] & [0048] of the published specification of the instant application, the hole transport material and the blue host material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above),
the hole transport layer material ([0025], i.e. The first hole transport layer 132) has a higher HOMO energy level than the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) and a difference in the HOMO energy levels between the hole transport layer material ([0025], i.e. The first hole transport layer 132) and the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) is 0.1 eV or less (as disclosed in [0046] & [0049] of the published specification of the instant application, the hole transport material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above); and
the blue fluorescent dopant material ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene) has a lower singlet energy level than the blue host material ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).
(the HOMO, LUMO and singlet energy are properties of materials. As disclosed in [0048]-[0049, [0056]] of the published specification of the instant application, the blue host material and the blue fluorescent dopant material are the same as those of the prior art, thus, they must have the same properties listed in the limitations above)
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). MPEP 2112 (III) and MPEP 2112.01 (II)   

Regarding claim 2. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the blue host material comprises an anthracene-containing compound ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene)).

Regarding claim 3. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the blue fluorescent dopant material comprises a pyrene amine-containing compound ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene).

Regarding claim 8. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the organic light emitting diode is a white organic light emitting diode ([0022], i.e. Referring to FIG. 1, an OLED 100 according to an embodiment of the present invention may be a white OLED including yellow light and blue light) and the additional light emitting stack (FIG. 1, item 150) emits red (R), green (G) or yellow (Y) light (FIG. 1, item 153).

Regarding claim 14.  Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the blue host material ([0022], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host)  includes one compound selected from the group consisting of 9,10-di-(2- naphthyl)anthracene (ADN), 2-tert-butyl-9,10-di(2-naphthyl)anthracene, 2-methyl-9,10-di(2- naphthyl)anthracene (MADN), and combinations thereof. ([0022], i.e. a host material such as AND(9,10-di(2-naphthyl)anthracene));

Regarding claim 15.  Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the blue fluorescent dopant material includes a compound selected from the group consisting of 1,6- bis(diphenylamine)pyrene, tetrakis(t-butyl)perylene (TBPe), and combinations thereof. ([0022], i.e. fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene)

Regarding claim 16. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the hole transport layer (FIG. 1, item 132) comprises one selected from the group consisting of N,N'-diphenyl-N,N'-bis(3- methylphenyl)-1,1'-biphenyl-4,4'-diamine (TPD), N,N'-diphenyl-N,N'-bis(1-naphthyl)-1,1'- biphenyl-4,4"-diamine (NPD), MTDATA, 1,3-bis(N-carbazolyl)benzene (mCP), copper phthalocyanine (CuPC), tris(4-carbazolyl-9-yl-phenyl)amine (TCTA), tris(trifluorovinylether)- tris(4-carbazolyl-9-yl-phenyl)amine (TFV-TCTA), tri s[4-(diethylamino)phenyl] amine, N- (biphenyl-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H- -fluorene-2-amine, tri-p-tolylamine, N-[1,1'-biphenyl]-4-yl-9,9-dimethyl-N-[4-(9-phenyl-9H-carbazol-3-yl)pheny- 1]-amine, 4,4'-bis(N-carbazolyl)-1,1'-biphenyl (CBP), 1,1-bis(4-(N,N'-di(p- DB1/ 124774353.1Attorney Docket No.: 117047-5027 Application No.: 16/217.164 Page 6 tolyl)amino)phenyl)cyclohexane (TAPC), and combinations thereof. ([0025], i.e. The first hole transport layer 132 for smoothly transporting holes may be formed of at least one selected from the group consisting of N,N-dinaphthyl-N,N'-diphenyl benzidine (NPD), N,N'-bis-(3-methylphenyl)-N,N'-bis-(phenyl)-benzidine (TPD), s-TAD, and 4,4',4''-Tris(N-3-methylphenyl-N-phenyl-amino)-triphenylamine (MTDATA)),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2014/0061601) as applied to claim 1 above, and further in view of Suruga et al (U.S. 20180351101).
Regarding claim 4. Kim et al discloses all the limitations of the organic light emitting diode according to claim 1 above.
Kim et al further discloses wherein the blue light emitting layer (FIG. 1, item 133) comprises the blue fluorescent dopant material ([0022], i.e. In the first light emitting layer 133 for emitting blue light, fluorescent blue dopant may be mixed with one host; fluorescent blue dopant such as 1,6-Bis(diphenylamine)pyrene; a host material such as AND(9,10-di(2-naphthyl)anthracene))).
Kim et al fails to explicitly disclose wherein the blue light emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material.
However, Suruga et al teaches wherein the blue light emitting layer ([0050], i.e. 10) The blue light-emitting dopant is a pyrene derivative. 11) The luminous layer contains an anthracene derivative. 12) The luminous layer contains the anthracene derivative as a host material) comprises 1 wt% to 5 wt% of the blue fluorescent dopant material ([0203], i.e. the host material is desirably doped with the phosphorescent luminous material in an amount in a range of 1 to 30%, by weight relative to the whole luminous layer).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the organic light emitting diode as disclosed in Kim et al with the blue light emitting layer comprises 1 wt% to 5 wt% of the blue fluorescent dopant material as disclosed by Suruga et al. The use of the host material is desirably doped with the phosphorescent luminous material in an amount in a range of 1 to 30%, by weight relative to the whole luminous layer in Suruga provides for avoiding the concentration quenching (Suruga et al, [0203]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (U.S. 2015/0187848) discloses a light emitting diode that excludes a charge generation layer.
Cho et al (U.S. 2016/0181563) discloses a light emitting diode that excludes a charge generation layer.
	Lee et al (U.S. 2019/0115556) discloses a light emitting diode that excludes a charge generation layer.
	Pieh et al (U.S. 2019/0097153) discloses a light emitting diode that excludes a charge generation layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822